Name: Commission Regulation (EEC) No 1881/77 of 17 August 1977 on the adjustment of import levies and export refunds fixed in advance on paddy rice and semi-milled rice
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  prices;  plant product
 Date Published: nan

 18 . 8 . 77 Official Journal of the European Communities No L 210/ 13 COMMISSION REGULATION (EEC) No 1881 /77 of 17 August 1977 on the adjustment of import levies and export refunds fixed in advance on paddy rice and semi-milled rice THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as amended by Regula ­ tion (EEC) No 11 58/77 (2 ), and in particular Articles 13 (5) and 17 (6) thereof, Having regard to Council Regulation (EEC) No 1428/76 of 21 June 1976 on rules for the advance fixing of levies on rice and broken rice (3), and in parti ­ cular Article 10 (2) thereof, Whereas, in accordance with Articles 13 (2) and 17 (4) of Regulation (EEC) No 1418/76, the levy or refund applicable on the day on which the application for a licence is lodged is to be adjusted in the case of advance fixing by reference to the threshold price in force during the month of importation or exporta ­ tion ; Whereas this means that the amount fixed in advance is increased or reduced by the difference between the threshold price valid on the day of application for a licence and that valid on the day of importation or exportation ; Whereas no threshold price is fixed for paddy rice and semi-milled rice ; whereas, however, under Article 10 ( 1 ) of Regulation (EEC) No 1428 /76 and Article 7 of Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (4), the adjustment is to be made on the basis of the threshold price for husked rice in the case of paddy rice and on the basis of the threshold price for milled rice in the case of semi-milled rice by using the conversion rates referred to in Article 19 (a) of Regulation (EEC) No 1418/76 ; Whereas the abovementioned conversion rates and the rules for the application thereof were laid down in Commission Regulation No 467/67/EEC of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (5), as last amended by Regulation (EEC) No 1 572/77 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Where the import levy or export refund is fixed in advance for paddy rice or for semi-milled rice the amount resulting from the adjustment on the basis of the threshold price in accordance with Articles 13 (2) and 17 (4) of Regulation (EEC) No 1418 /76 shall be equal :  in the case of paddy rice, to the difference between the threshold price valid for husked rice on the day on which the application for an import or export licence is lodged and that valid during the month of importation or exportation , multi ­ plied by the conversion rate fixed in Article 1 ( 1 ) of Regulation No 467/67/EEC,  in the case of semi-milled rice, to the difference between the threshold price valid for milled rice on the day on which the application for an import or export licence is lodged and that valid during the month of importation or exportation , multi ­ plied by the conversion rate fixed in Article 1 (3 ) of Regulation No 467/67/EEC. Article 2 This Regulation shall enter into force on 1 September 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 August 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . ( 2 ) OJ No L 136, 2 . 6 . 1977, p. 13 . O OJ No L 166, 25 . 6 . 1976 , p. 30 . (4 OJ No L 166, 25 . 6 . 1976 , p. 36 . (5 ) OJ No 204, 24 . 8 . 1967, p . 1 . (") OJ No L 174, 14 . 7 . 1977 , p. 26 .